 

Code Green Apparel Corp. 8-K [cgac-8k_012518.htm]

 

Exhibit 10.1

 

CODE GREEN APPAREL CORP.
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this ____ day of
January 2018, to be effective as of the Effective Date as defined below between
Code Green Apparel Corp., a corporation organized under the laws of the state of
Nevada (the “Company”), and Steve Short, an individual (“Employee”) (each of the
Company and Employee are referred to herein as a “Party”, and collectively
referred to herein as the “Parties”).

 

W I T N E S S E T H:

 

        WHEREAS, the Company desires to obtain the services of the Employee as
the Vice President of Sales and Marketing of the Company, and the Employee
desires to be employed by the Company upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as of the Effective Date
as follows:

 

ARTICLE I. 



EMPLOYMENT; TERM; DUTIES

 

1.1.         Employment. Pursuant to the terms and conditions hereinafter set
forth, the Company hereby employs Employee, and Employee hereby accepts such
employment for a period beginning on the Effective Date and ending on the date
twelve (12) months from the Effective Date (the “Initial Term”); provided that
this Agreement shall automatically extend for additional one (1) year periods
after the Initial Term (each an “Automatic Renewal Term” and the Initial Term
together with all Automatic Renewal Terms, if any, the “Term”) in the event that
neither Party provides the other written notice of their intent not to
automatically extend the term of this Agreement at least thirty (30) days prior
to the end of the Initial Term or any Automatic Renewal Term, as applicable
(each a “Non-Renewal Notice”).

 

1.2.         Duties and Responsibilities. Employee shall devote his full-time,
attention, and energies to the business of the Company and will diligently and
to the best of his ability perform all duties incident to his employment
hereunder, shall perform such administrative, managerial and executive duties
for the Company (i) as are prescribed by applicable job specifications for the
Employee, (ii) as are customarily vested in and incidental to such position, and
(iii) as may be assigned to him from time to time by the Chief Executive Officer
of the Company (“CEO”) or the Board of Directors of the Company (the “Board”).

 

1.3.         Covenants of Employee. Employee shall devote his best efforts to
the business and affairs of the Company. Employee shall perform his duties,
responsibilities and functions to the Company hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply, in all material respects, with all rules and regulations of the
Company (and special instructions of the CEO or the Board, if any) and all other
rules, regulations, guides, handbooks, procedures and policies applicable to the
Company and its business in connection with his duties hereunder, including all
United States federal and state securities laws applicable to the Company.

 



 

 

 

Effective Date. The “Effective Date” of this Agreement shall be 1/25, 2018.

 

ARTICLE II.



COMPENSATION AND OTHER BENEFITS

 

2.1.         Base Salary. So long as this Agreement remains in effect, for all
services rendered by Employee hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Employee shall accept, as compensation, a base salary of $8,000 per month (“Base
Salary”). The Base Salary shall be prorated for partial periods of employment
hereunder.

 

2.2.         Payment of Base Salary. The Base Salary shall be payable in regular
installments in accordance with the normal payroll practices of the Company, in
effect from time to time, but in any event no less frequently than on a monthly
basis.

 

2.3.         Business Expenses. So long as this Agreement is in effect, the
Company shall reimburse Employee for all reasonable, out-of-pocket business
expenses incurred in the performance of his duties hereunder subject to the
Company’s reimbursement policies in effect from time to time.

 

2.4.         Vacation. Employee will be entitled to 20 days of paid time-off
(“PTO”) per year. PTO days shall accrue beginning on the 1st of January for each
year during the term of this Agreement. Unused PTO days shall expire on December
31 of each year and shall not roll over into the next year. Other than the use
of PTO days for illness or personal emergencies, PTO days must be pre-approved
by the Company.

 

2.5.         Withholding. The Company may deduct from any compensation payable
to Employee (including payments made pursuant to this ARTICLE II or in
connection with the termination of employment pursuant to ARTICLE III of this
Agreement) amounts sufficient to cover Employee’s share of applicable federal,
state and/or local income tax withholding, social security payments, state
disability and other insurance premiums and payments.

 

ARTICLE III. 



TERMINATION OF EMPLOYMENT

 

3.1.         Termination of Employment. Employee’s employment pursuant to this
Agreement shall terminate on the earliest to occur of the following:

 

3.1.1        upon the death of Employee;

 

3.1.2        upon the delivery to Employee of written notice of termination by
the Company if Employee shall suffer a physical or mental disability which
renders Employee, in the reasonable judgment of the Board, unable to perform his
duties and obligations under this Agreement for either 90 consecutive days or
180 days in any 12-month period;

 



January 2018 Employee Employment Agreement
Steve Short Initials /s/ GP / /s/ SS



 



 Page 2 of 10

 

 

3.1.3       upon the expiration of the Initial Term, unless a notice of
termination pursuant to Section 1.1 is not given by either Party, in which case
upon the expiration of the first Automatic Renewal Term that such a notice of
termination is given with respect to either Party (if any);

 

3.1.4       upon delivery to the Company of written notice of termination by
Employee for any reason other than for Good Reason;

 

3.1.5       upon delivery to Employee of written notice of termination by the
Company for Cause;

 

3.1.6       upon delivery of written notice of termination from Employee to the
Company for Good Reason, provided, however, prior to any such termination by
Employee pursuant to this Section 3.1.6, Employee shall have advised the Company
in writing within twenty (20) days of the occurrence of any circumstances that
would constitute Good Reason, and the Company has not cured such circumstances
within twenty (20) days following receipt of Employee’s written notice, with the
exception of only five (5) days written notice in the event the Company reduces
Employee’s salary without Employee’s consent or fails to pay Employee any
compensation due him; or

 

3.1.7       upon delivery to Employee of written notice of termination by the
Company without Cause.

 

3.2.         Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

 

3.2.1       “Cause” shall mean, in the context of a basis for termination by the
Company of Employee’s employment with the Company, that:

 

(i)               Employee materially breaches any obligation, duty, covenant or
agreement under this Agreement, which breach is not cured or corrected within
ten (10) days of written notice thereof from the Company (except for breaches of
ARTICLE IV of this Agreement, which cannot be cured and for which the Company
need not give any opportunity to cure); or

 

(ii)              Employee commits any act of misappropriation of funds or
embezzlement; or

 

(iii)             Employee commits any act of fraud; or

 

(iv)             Employee is indicted of, or pleads guilty or nolo contendere
with respect to, theft, fraud, a crime involving moral turpitude, or a felony
under federal or applicable state law.

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS



 



 Page 3 of 10

 

 

3.2.2       “Good Reason” shall mean, in the context of a basis for termination
by Employee of his employment with the Company (a) there has been a material
breach by the Company of a material term of this Agreement or Employee
reasonably believes that the Company is violating any law which would have a
material adverse effect on the Company’s operations and such violation continues
uncured following twenty (20) days after such breach and after written notice
thereof has been provided to the Company by the Employee, or (b) Employee’s
compensation as set forth hereunder is reduced without Employee’s consent, or
the Company fails to pay to Employee any compensation due to him hereunder upon
five (5) days written notice from Employee informing the Company of such
failure.

 

3.2.3       “Termination Date” shall mean the date on which Employee’s
employment with the Company hereunder is terminated.

 

3.3.         Effect of Termination. In the event that Employee’s employment
hereunder is terminated in accordance with the provisions of this Agreement,
Employee shall be entitled to the following:

 

3.3.1       If Employee’s employment is terminated pursuant to Section 3.1.1
(death), Section 3.1.2 (disability), Section 3.1.3 (the end of the Initial Term
if either Party has timely delivered a Non-Renewal Notice as provided in Section
1.1 or the end of any Automatic Renewal Term pursuant to which either Party has
timely delivered a Non-Renewal Notice as provided in Section 1.1), Section 3.1.4
(without Good Reason by the Employee), or Section 3.1.5 (by the Company for
Cause), Employee shall be entitled to salary accrued through the Termination
Date and no other benefits other than as required under the terms of employee
benefit plans in which Employee was participating as of the Termination Date.

 

3.3.2       If Employee’s employment is terminated by Employee pursuant to
Section 3.1.6 (Good Reason), or pursuant to Section 3.1.7 (without Cause by the
Company), Employee shall be entitled to continue to receive the Base Salary at
the rate in effect upon the Termination Date of employment for the lesser of (a)
the remaining Term of the Agreement; and (b) a period of three months, payable
in accordance with the Company’s normal payroll practices and policies, as if
Employee’s employment had not terminated (as applicable, the “Severance
Period”).

 

3.3.3       As a condition to Employee’s right to receive any benefits pursuant
to Section 3.3.2 of this Agreement, (A) Employee must execute and deliver to the
Company a written release in form and substance reasonably satisfactory to the
Company, of any and all claims against the Company and all Board members and
officers of the Company with respect to all matters arising out of Employee’s
employment hereunder, or the termination thereof (other than claims for
entitlements under the terms of this Agreement or plans or programs of the
Company in which Employee has accrued a benefit); and (B) Employee must not
breach any of his covenants and agreements under ARTICLE IV of this Agreement,
which shall continue following the Termination Date.

 

3.3.4       In the event of termination of Employee’s employment pursuant to
Section 3.1.5 (by the Company for Cause), and subject to applicable law and
regulations, the Company shall be entitled to offset against any payments due
Employee the loss and damage, if any, which shall have been suffered by the
Company as a result of the acts or omissions of Employee giving rise to
termination. The foregoing shall not be construed to limit any cause of action,
claim or other rights, which the Company may have against Employee in connection
with such acts or omissions.

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS



 



 Page 4 of 10

 

 

3.3.5       Upon termination of Employee’s employment hereunder, or on demand by
the Company during the term of this Agreement, Employee will immediately deliver
to the Company, and will not keep in his possession, recreate or deliver to
anyone else, any and all Company property, as well as all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), Company credit cards,
records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Employee pursuant to his employment
with the Company, obtained by Employee in connection with his employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.

 

ARTICLE IV. 



INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION



AND RESTRICTIVE COVENANTS

 

4.1.         Inventions. All processes, technologies and inventions relating to
the business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by Employee, alone or with others,
during his employment by the Company, whether or not patentable and whether or
not conceived, developed, invented, made or found on the Company’s time or with
the use of the Company’s facilities or materials, shall be the property of the
Company and shall be promptly and fully disclosed by Employee to the Company.
Employee shall perform all necessary acts (including, without limitation,
executing and delivering any confirmatory assignments, documents or instruments
requested by the Company) to assign or otherwise to vest title to any such
Inventions in the Company and to enable the Company, at its sole expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions.

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS

 



 Page 5 of 10

 

 

4.2.         Confidential/Trade Secret Information/Non-Disclosure.

 

4.2.1       Confidential/Trade Secret Information Defined. During the course of
Employee’s employment, Employee will have access to various Confidential/Trade
Secret Information of the Company and information developed for the Company. For
purposes of this Agreement, the term “Confidential/Trade Secret Information” is
information that is not generally known to the public and, as a result, is of
economic benefit to the Company in the conduct of its business, and the business
of the Company’s subsidiaries. Employee and the Company agree that the term
“Confidential/Trade Secret Information” includes but is not limited to all
information developed or obtained by the Company, including its affiliates, and
predecessors, and comprising the following items, whether or not such items have
been reduced to tangible form (e.g., physical writing, computer hard drive,
disk, tape, e-mail, etc.): all methods, techniques, processes, ideas, research
and development, product designs, engineering designs, plans, models, production
plans, business plans, add-on features, trade names, service marks, slogans,
forms, pricing structures, menus, business forms, marketing programs and plans,
layouts and designs, financial structures, operational methods and tactics, cost
information, the identity of and/or contractual arrangements with suppliers
and/or vendors, accounting procedures, and any document, record or other
information of the Company relating to the above. Confidential/Trade Secret
Information includes not only information directly belonging to the Company
which existed before the date of this Agreement, but also information developed
by Employee for the Company, including its subsidiaries, affiliates and
predecessors, during the term of Employee’s employment with the Company and
prior thereto. Confidential/Trade Secret Information does not include any
information which (a) was in the lawful and unrestricted possession of Employee
prior to its disclosure to Employee by the Company, its subsidiaries, affiliates
or predecessors (including, but not limited to Designer Apparel Group, LLC), or
owned thereby, which shall be included in Confidential/Trade Secret Information,
(b) is or becomes generally available to the public by lawful acts other than
those of Employee after receiving it, or (c) has been received lawfully and in
good faith by Employee from a third party who is not and has never been an
executive of the Company, its subsidiaries, affiliates or predecessors, and who
did not derive it from the Company, its subsidiaries, affiliates or
predecessors.

 

4.2.2       Restriction on Use of Confidential/Trade Secret Information.
Employee agrees that his use of Confidential/Trade Secret Information is subject
to the following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:

 

(i)               Non-Disclosure. Employee agrees that he will not publish or
disclose, or allow to be published or disclosed, Confidential/Trade Secret
Information to any person without the prior written authorization of the Company
unless pursuant to or in connection with Employee’s job duties to the Company
under this Agreement; and

 

(ii)               Non-Removal/Surrender. Employee agrees that he will not
remove any Confidential/Trade Secret Information from the offices of the Company
or the premises of any facility in which the Company is performing services,
except pursuant to his duties under this Agreement. Employee further agrees that
he shall surrender to the Company all documents and materials in his possession
or control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of his employment with the Company,
and that he shall not thereafter retain any copies of any such materials.

 

4.2.3       Prohibition Against Unfair Competition/Non-Solicitation of
Customers. Employee agrees that at no time during or after his employment with
the Company will he engage in competition with the Company while making any use
of the Confidential/Trade Secret Information, or otherwise exploit or make use
of the Confidential/Trade Secret Information. Employee agrees that during the
Term and the twelve-month period following the Termination Date, he will not
directly or indirectly accept or solicit, in any capacity, the business of any
customer of the Company with whom Employee worked or otherwise had access to the
Confidential/Trade Secret Information pertaining to the Company’s business with
such customer during the last year of Employee’s employment with the Company, or
solicit, directly or indirectly, or encourage any of the Company’s customers or
suppliers to terminate their business relationship with the Company, or
otherwise interfere with such business relationships.

 



January 2018 Employee Employment Agreement
Steve Short Initials /s/ GP / /s/ SS

 



 Page 6 of 10

 

 

4.3.         Conflict of Interest. During Employee’s employment with the
Company, Employee must not engage in any work, paid or unpaid, that creates an
actual conflict of interest with the Company. If the Company or the Employee has
any question as to the actual or apparent potential for a conflict of interest,
either shall raise the issue formally to the other, and if appropriate and
necessary the issue shall be put to the CEO of the Company for consideration and
approval or non-approval, which approval or non-approval the Employee agrees
shall be binding on the Employee.

 

4.4.         Non-Solicitation of Employees and Consultants. Employee agrees that
during the Term and for the twelve-month period following the date of the
termination of this Agreement, he shall not, directly or indirectly, solicit or
otherwise encourage any employees or consultants of the Company to leave the
employ or service of the Company, or solicit, directly or indirectly, any of the
Company’s employees or consultants for employment or service; provided, however,
that Employee may solicit an employee or consultant if (i) such employee or
consultant has resigned voluntarily (without any solicitation from Employee),
and at least one (1) year has elapsed since such employee’s or consultant’s
resignation from employment or termination of service with the Company, (ii)
such employee’s employment or consultant’s services was terminated by the
Company, and if one (1) year has elapsed since such employee or consultant was
terminated by the Company, (iii) the Company has consented to the solicitation
of such employee or consultant in writing, which consent the Company may
withhold in its sole discretion, or (iv) such solicitation solely occurs by
general solicitations for employment to the public.

 

4.5.         Non-Solicitation of Contacts. Employee agrees that during the Term
and during the twelve-month period following the Termination Date, Employee
shall not: (a) interfere with the Company’s business relationship with its
partners, investors, customers or suppliers, (b) solicit, directly or
indirectly, or otherwise encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or (c) contact any
investors, shareholders or partners of the Company except with the written
approval of the Company.

 

4.6.         Breach of Provisions. If Employee materially breaches any of the
provisions of this ARTICLE IV, or in the event that any such breach is
threatened by Employee, in addition to and without limiting or waiving any other
remedies available to the Company at law or in equity, the Company shall be
entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this ARTICLE IV.

 

4.7.         Reasonable Restrictions. The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this ARTICLE IV, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS

 



 Page 7 of 10

 

 

4.8.         Specific Performance. Employee acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of any part or Section of ARTICLE IV hereof would be inadequate and,
in recognition of this fact, Employee agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

 

ARTICLE V. 



MISCELLANEOUS

 

5.1.         Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective legal
representatives, heirs, successors and assigns. Employee may not assign any of
his rights or obligations under this Agreement. The Company may assign its
rights and obligations under this Agreement to any successor entity which shall
not require the approval or consent of Employee.

 

5.2.         Notices. Any notice provided for herein shall be in writing and
shall be deemed to have been given or made (a) when personally delivered or (b)
when sent by telecopier and confirmed within 48 hours by letter mailed or
delivered to the Party to be notified at its or his address set forth herein; or
three (3) days after being sent by registered or certified mail, return receipt
requested (or by equivalent currier with delivery documentation such as FEDEX or
UPS) to the address of the other Party set forth or to such other address as may
be specified by notice given in accordance with this Section 5.2: 

 

If to the Company:

Code Green Apparel Corp.



31642 Pacific Coast Highway, Ste 102,



Laguna Beach, California 92651



Fax: (___) ___-____



Attention: Secretary

 

If to the Employee:

Steve Short



(Address and contact information on file) 



     

5.3.         Severability. If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the Parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

 

5.4.         Waiver. No waiver by a Party of a breach or default hereunder by
the other Party shall be considered valid, unless expressed in a writing signed
by such first Party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature.

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS

 



 Page 8 of 10

 

 

5.5.         Entire Agreement. This Agreement, including the Exhibits hereto,
sets forth the entire agreement between the Parties with respect to the subject
matter hereof, and supersedes any and all prior agreements between the Company
and Employee, whether written or oral, relating to any or all matters covered by
and contained or otherwise dealt with in this Agreement. This Agreement does not
constitute a commitment of the Company with regard to Employee’s employment,
express or implied, other than to the extent expressly provided for herein.

 

5.6.         Amendment. No modification, change or amendment of this Agreement
or any of its provisions shall be valid, unless in a writing signed by the
Parties.

 

5.7.         Attorneys’ Fees. If either Party hereto commences an action against
the other Party to enforce any of the terms hereof or because of the breach by
such other Party of any of the terms hereof, the prevailing Party shall be
entitled, in addition to any other relief granted, to all actual out-of-pocket
costs and expenses incurred by such prevailing Party in connection with such
action, including, without limitation, all reasonable attorneys’ fees, and a
right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.

 

5.8.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada.

 

5.9.         Survival. The termination of Employee’s employment with the Company
pursuant to the provisions of this Agreement shall not affect Employee’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Employee’s
obligations under ARTICLE IV of this Agreement.

 

5.10.       Legal Counsel. Employee acknowledges and warrants that (A) he has
been advised that Employee’s interests may be different from the Company’s
interests, (B) he has been afforded a reasonable opportunity to review this
Agreement, to understand its terms and to discuss it with an attorney and/or
financial advisor of his choice and (C) he knowingly and voluntarily entered
into this Agreement. The Company and Employee shall each bear their own costs
and expenses in connection with the negotiation and execution of this Agreement.

 

5.11.       Counterparts, Effect of Facsimile, Emailed and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, may be
executed in one or more counterparts, all of which shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”) shall be treated
in all manners and respects as an original executed counterpart and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party, each
other Party shall re execute the original form of this Agreement and deliver
such form to all other Parties. No Party shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such Party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS

 



 Page 9 of 10

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 



“COMPANY”     CODE GREEN APPAREL CORP.     a Nevada corporation

 

  /s/ George J. Powell, III     George J. Powell, III     Chief Executive
Officer

 

“EMPLOYEE”      /s/ Steve Short   Steve Short  

 



January 2018 Employee Employment Agreement
Steve Short Initials/s/ GP / /s/ SS

 



 Page 10 of 10